DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of Islam et al. (U.S. PGPub 2019/0215220) teaches a UE may transmit multiple RACH preamble messages within a RAR window, which may span a length of time based on a TTI of the UE or base station (e.g., 5 ms, 10 ms, etc.) (See [0103]).
The prior art of Du et al. (U.S. PGPub 2010/0113051) teaches once the RA preamble is transmitted, the UE may monitor a PDCCH in the following TTI window for a random access response. The UE could stop monitoring after a successful reception of a random access response corresponding to the RA preamble transmission (See [0049]). A random access response window (RAR window) is defined as a subframe window where the UE monitors the PDCCH for the possible random access response following a random access preamble transmission. As described in 3GPP TS 36.300, an example length of an RAR window may be between 2 ms to 10 ms, with an offset of 2 ms (See [0050]).
The prior art of Irukulapati et al. (U.S. PGPub 2021/0282189) teaches the RAR window is defined as a time length relative to the network node receiving the See [0079]).
The prior art of Akkarakaran et al. (U.S. PGPub 2019/0029049) teaches in some cases, Msg2 may arrive anywhere in a random access response (RAR) time-window, beginning at a fixed offset from the Msg1 transmission time (See [0093]).
Claims 1-10 appear to be novel and inventive because prior art fails to show or teach receiving, by the WTRU, random access response (RAR) configuration information including a type of a non-terrestrial network device and receiving, by the WTRU, a physical downlink control channel (PDCCH) transmission from the non-terrestrial network device during a RAR time window, wherein a beginning of the RAR time window is based on a time offset, and wherein the time offset is based on the type of the non-terrestrial network device.
Claims 11-20 appear to be novel and inventive for reasons similar to claim 1 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent 





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        1/13/2022